
	

113 SCON 40 IS: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award Congressional Gold Medals in honor of the men and women who perished as a result of the terrorist attacks on the United States on September 11, 2001.
U.S. Senate
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. CON. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2014
			Mr. Casey submitted the following concurrent resolution; which was referred to the Committee on Rules and Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award
			 Congressional Gold Medals in honor of the men and women who perished as a
			 result of the terrorist attacks on the United States on September 11,
			 2001.
	
	1.Use of Emancipation Hall for gold medal ceremony in honor of fallen heroes of 9/11Emancipation Hall in the Capitol Visitor Center is authorized to be used on September 10, 2014, for
			 a ceremony to award Congressional Gold Medals in honor of the men and
			 women who perished as a result of the terrorist attacks on the United
			 States on September 11, 2001.	Physical preparations for the conduct of
			 the ceremony shall be carried out in accordance with such conditions as
			 may be prescribed by the Architect of the Capitol.
		
